Citation Nr: 0404647	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for 
bilateral hearing loss.

In January 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or manifested within one year after 
separation, and any current hearing loss is not shown to be 
related to service or any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records dated from January 1943 
to December 1945 are associated with the claims file.  When 
examined upon entry into service in January 1943, the 
veteran's hearing on the whispered voice test was reported as 
15/15, bilaterally, and his ears were normal.  When he was 
examined prior to separation from service in December 1945, 
his examination report showed a bilateral 15/15 whispered 
voice test and no ear disease or defect.  The veteran's 
service medical records are negative for reference to a 
complaint of hearing difficulty or acoustic trauma during 
active duty.  Service records reflect that the veteran worked 
as an aviation machinist's mate while in the service.

Post-service, private treatment records, dated from February 
1958 through July 1973, show that J.V.D.H., M.D., treated the 
veteran for hearing problems.  A February 1958 treatment 
record shows the veteran underwent a stapes mobilization 
operation on his right ear.  Dr. J.V.D.H. reported some 
bleeding, excellent flap and drum condition, definite stapes 
fixation, and no stapes fractured.  The physician reported an 
easy operation, and that hearing came up very well.

In April 1958, Dr. J.V.D.H. noted that the veteran reported a 
12-year history of progressive difficulty hearing.  The 
veteran wore a hearing aid in his left ear, which he stated 
he had worn for 15 months.  He complained of tinnitus in his 
left ear.  The veteran reported a lot of earaches as a child, 
but no drainage for a long time.  The diagnosis was bilateral 
clinical otosclerosis.

A September 1958 treatment record shows the veteran underwent 
a stapes mobilization operation on his left ear.  Dr. 
J.V.D.H. noted some bleeding, excellent flap and drum 
condition, definite stapes fixation, and no stapes fractured.  
The physician considered it to have been a good procedure.


On an audiological evaluation conducted that same month, pure 
tone thresholds, in decibels, appeared to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
N/A
30
LEFT
40
35
50
N/A
55

Speech discrimination scores were 100 percent in the right 
ear and 94 in the left ear.

A September 1963 treatment record from Dr. J.V.D.H. shows the 
veteran underwent a partial stapedectomy (footplate removal).  
The physician reported that the veteran's hearing came up 
satisfactorily.

In clinical entries dated from February 1965 to July 1973, 
Dr. J.V.D.H. reported that the veteran's ears were doing very 
well.  On a July 1973 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
35
LEFT
30
20
25
35
45

On a December 2000 private audiological evaluation, J.R.H, a 
clinical audiologist, reported pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
65
80
LEFT
65
55
65
75
80

In November 2001, the veteran underwent VA audiological 
examination.  According to the examination report, the 
veteran's service medical records were unavailable for the 
examiner's review.  The veteran, who was then 76 years of 
age, gave a history of bilateral progressive hearing loss 
that had occurred some time after his release from military 
service.  He said he had begun to notice his hearing loss in 
the 1950s and that, in the late 1950s, he had undergone his 
first operation for otosclerosis on the left side.  He stated 
that he had undergone two stapes procedures on the left ear 
and one procedure on the right ear.  The veteran said he had 
recently noticed more hearing loss.  He reported some noise 
exposure while on active duty, but did not indicate any loss 
of hearing upon separation from service.

Upon examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
60
70
LEFT
N/A
45
55
70
75

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 96 percent in the right ear and of 92 
in the left ear.

On clinical examination, both the tympanic membranes and 
external auditory canals appeared normal.  The VA examiner 
noted that the audiogram results revealed a high frequency 
sensorineural hearing loss on the right side and a mild to 
severe sensorineural hearing loss on the left side.  The 
physician diagnosed the veteran with otosclerosis, by 
history, and presbycusis.  He opined that all of the 
veteran's hearing loss was secondary to otosclerosis and 
presbycusis (age-related hearing loss), both of which 
occurred after the veteran's release from active duty.  The 
examiner found no evidence to substantiate the onset of 
hearing loss during the veteran's active duty service.

On his August 2002 substantive appeal, the veteran stated 
that he was exposed to incessant noise while on the primary 
trainer line and in the repair hangar, and that his wife 
reported he was losing his hearing before discharge in 1945.  
He indicated that his hearing loss had continued until he 
received a hearing aid in the 1950s, and underwent operations 
in 1958, 1959, and 1964.  He stated that in 1945 he was not 
given a hearing test because he was anxious to be discharged.

In February 2003, the veteran and his wife testified at a 
personal hearing at the RO.  The veteran stated that, to his 
knowledge, he had suffered no hearing problems prior to 
service.  He indicated that he worked as an aviation 
machinist's mate in the later part of his service and was 
exposed to a lot of noise.  The veteran testified that he was 
exposed to the noise of aircraft when he had to manually 
start airplanes, and guide planes to the runway.  He stated 
that he worked in that job for six months and that the noise 
was continuous throughout the day, as hundreds of planes took 
off at the same time.  The veteran indicated that he wore no 
ear protection during those duties.  Although he requested 
such protection, he had never received it.

The veteran further testified that for a year he also worked 
in the repair hangar, and that right outside his door the 
engines were being tested.  He stated that his wife noticed 
his hearing loss while he was still on active duty, and 
encouraged him to obtain a hearing aid, but he sought no 
treatment during service.  The veteran stated that upon 
separation from service, the whispered voice test was the 
only audiological examination he received.  His post-service 
medical treatment for hearing loss included receipt of a 
hearing aid in the early 1950s and operations in 1959, 1960, 
and 1964.  He said that no physician had ever related his 
hearing loss to service.

The veteran then testified that following his 1964 surgery he 
experienced no further hearing problems until the more recent 
several years.  During the intervening time, the veteran 
stated that he worked in automobile mechanics, which was not 
a noisy environment.  The veteran's wife noted that when the 
veteran entered a career in the ministry, he had a hard time 
hearing people, especially in hospitals, and that his hearing 
problems frustrated her as well.

During his February 2003 hearing, the veteran submitted a 
written two-page timeline of his hearing loss.  He detailed 
his exposure to noise in service, his wife's complaints about 
his hearing during the 1940s and 1950s, his operations, and 
his recent examinations showing hearing loss.

In July 2003, the veteran submitted another timeline of 
events that he said led him to request service connection for 
bilateral hearing loss.  The written statement recaps the 
previous timeline submitted by the veteran during his 
February 2003 informal hearing.

II.  Analysis

A.  Veterans Claims Assistance Act

As noted above, the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In July 2001, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the veteran was advised, by virtue of a 
detailed May 2002 statement of the case (SOC) and May and 
June 2003 supplemental statements of the case (SSOCs), issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC issued 
by the RO clarified what evidence would be required to 
establish service connection.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2002 SOC 
contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.159 and 3.102 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, to the extent it is applicable in this case, VA 
has satisfied its duty to assist the veteran in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims, under both former law and the new 
VCAA.  The Board concludes that the notifications received by 
the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)). See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma in service when he worked as an aviation machinist's 
mate for six months without ear protection, and when he 
worked for a year in the repair hangar.  He asserts that the 
noise occurred daily and continuously.  His Notice of 
Separation from U.S. Naval Service indicates that he worked 
as an aviation machinist's mate.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  The medical evidence of 
record shows that, at his pre-induction physical prior to 
entering service, in January 1943, no hearing loss was 
reported. Service medical records on file are negative for 
reference to a complaint of hearing difficulty or trauma.  In 
December 1945, when examined for separation, the veteran's 
hearing was normal, and no ear disease or defect was 
reported.

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, 
however, there is no evidence of any treatment for a hearing 
loss in either ear during service.  The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from his occupation as an 
aviation mechanic's mate in service.  The record clearly 
reflects that he served honorably in these important duties.  
See 38 U.S.C.A. § 1154(b) (West 2002).  Nevertheless, 
although the veteran reported having a hearing problem after 
his release from active service, the first post-service 
audiogram reflecting hearing loss was from September 1958, 
more than ten years after separation from active service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service.  In fact, in November 2001, the VA 
examiner opined that all of the veteran's hearing loss was 
secondary to otosclerosis and presbycusis and not a result of 
military service.

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The Board emphasizes 
that the veteran's veracity is not in issue here; his 
sincerity is clear, but the determination in this case is a 
medical one which must be based upon the professional 
evidence of record, rather than lay opinion, no matter how 
strongly felt.

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



